The appeal in this case is from a judgment of nonsuit granted on the ground that whatever the injury shown it arose out of and in the course of the employment, and the remedy, if any, was in the Workmen's Compensation Bureau.
The plaintiff, at the time of her injury, was being driven in an automobile owned by her employer, the defendant, Albert Oestreicher. They were on their way to his factory in Wilkes-Barre, Pennsylvania. The plaintiff was general manager and designer in this factory and it was the practice of her employer on Friday to drive her to New Brunswick, New Jersey, where he would turn over to her the car and she would drive it to her home in Piscataway Township, keeping it over the week-end and meeting him on Monday morning at the station in New Brunswick, when he would drive her to her work in Wilkes-Barre. This was being done at the time of the accident.
Obviously, the accident arose out of and in the course of the employment. The nonsuit was proper. The judgment will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, COLIE, WELLS, RAFFERTY, DILL, FREUND, JJ. 13.
For reversal — None. *Page 262